DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the angle detection cycle" in lines 2-3, “the compression stroke” in line 12, and “the reference angle section” in lines 16-17. Claims 2-4 and 7-10 are further rejected for depending upon a rejected claim.
Claim 5 recites the limitation “the crankshaft” in line 5, “the top dead center of the compression stroke” in lines 14-15, “the threshold value comparison cycle” in lines 23-24, “the misfire detection threshold value comparison section” in lines 25-26, “the combustion stroke” in line 27. Claims 6 and 11-12 are further rejected for depending upon a rejected claim.
There is insufficient antecedent basis for these limitations in the claims.

In re claim 1, claim 1 recites inter alia “the angle detection cycle” in lines 2-3. A cycle is typically defined as a complete round or series of events or occurrences that repeats or is repeated. The specification states at [0028] that, “The angle information detection part 51 detects the crankshaft angle based on the output signal of the crank angle sensor 118, and every time the crankshaft angle is detected, a crankshaft angle detection cycle TR (hereinafter referred to as the angle detection cycle TR) is detected.” However, it is unclear as to what exactly is “the angle detection cycle”? If an angle detection cycle is detected every time a crank angle is detected, as suggested by [0025], then there should be a new angle detection cycle for every detected crank angle. Looking at fig. 5 and fig. 6, which has TR labeled along the vertical axis…seems to indicate that the angle detection cycle is not cyclical, and thus fails to meet the definition of a cycle (or period). It is understood that the horizontal (x-axis) in fig. 5-6, is with respect to time (support for this interpretation is the stroke cycle of the first cylinder (listed at the top of fig. 5-6), which shows a linear progression in the 4-stroke combustion cycle. To this effect, it is unclear as to exactly what “the angle detection cycle” of claim 1, is meant to encompass. Further explanation would help bring needed clarity to the correct interpretation of the claimed subject matter.

In re claim 1, claim 1 recites inter alia “the control device is configured such that the arithmetic processing device determines the presence or the absence of misfire based on the misfire detection threshold value cycle calculated based on the reference detection cycle and the threshold value comparison target cycle”. In [0040] it can be seen that “the misfire detection threshold value cycle” is identified as Tkitrs (N), and “the threshold value comparison target cycle” is identified as TRtrs (N). 
the misfire detection counter NOVER and the misfire detection determination value MFCNT, and determine if there is a misfire”. This being the case, it seems that Tkitrs (N), TRtrs (N), NOVER, and MFCNT are different values, and thus it is not clear how the presence or the absence of misfire is actually determined.

In re claim 5, claim 5 recites inter alia “an angle information detector that detects the crankshaft angle based on an output signal of the angle sensor and detects a detection cycle of the crankshaft angle every time the crankshaft angle is detected” in lines 8-11. The specification states at [0028] that, “The angle information detection part 51 detects the crankshaft angle based on the output signal of the crank angle sensor 118, and every time the crankshaft angle is detected, a crankshaft angle detection cycle TR (hereinafter referred to as the angle detection cycle TR) is detected.”. It is unclear if the “detection cycle of the crankshaft angle” as recited in claim 5 is the same as the “crankshaft angle detection cycle” as recited in the specification at [0028]. To this effect, further explanation as to what “the angle detection cycle” of claim 5, is meant to encompass would help bring further clarity to the correct interpretation of the claimed subject matter.

In re claim 5, claim 5 recites inter alia “a misfire determiner that determines the presence or absence of misfire in the combustion stroke after the top dead center based on the misfire detection counter”. However, [0044] of the specification states, inter alia, “the misfire determination part 55 compares the sizes of the misfire detection counter NOVER and the misfire detection determination value MFCNT, and determine if there is a misfire”. This being the case, it is unclear how misfire can be determine solely from the misfire detection counter (NOVER) as 
In re claims 2-4, 6 and 7-12, claims 2-4, 6 and 7-12 are further rejected for depending upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Due to the outstanding 35 U.S.C. 112 issues as outlined above, the prior art of record cannot be fully applied at this time. Further, due to the outstanding 35 U.S.C. 112 issues, a proper mapping of the claims cannot be performed at this time, however, in an effort to advance prosecution, the examiner has made a best effort attempt to apply prior art as recited below.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama et. al. (U.S. 20080103681) in view of Soneda et. al. (U.S. 20170167950.
In re claims 1-12, Shikama discloses (abstract) a misfire detecting apparatus for detecting a misfire of an internal combustion engine based on a detected rotational speed parameter.  A moving averaging calculation is performed with respect to data of the detected rotational speed 
However, Shikama is silent about the crank angle sensor (fig. 1; 12) having a crank rotor. 
Soneda discloses a crank angle sensor (10; fig. 1-2b;) having a crank rotor (60; fig. 2a; [0036]). 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Shikama, to incorporate a crank rotor, as clearly suggested and taught by Soneda, in order to detect a crank angular velocity by detecting passage of protrusions of a crank rotor ([0030]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747